DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garamszegi (U.S. Publication No. 2008/0269809 Al) in view of Kumar e al. (U.S. Publication No. 2016/0015483 Al; hereinafter “Kumar”).
	Regarding claims 1,4, 11 and 19, Garamszegi discloses a head having a channel adapted to receive a spinal rod (channels 520 in Figure 3); an implant with a shaft (fixation element 105) coupled to/extending from a head to a distal tip (230) and having a thread extending between the head and the distal tip (215). Garamszegi further discloses wherein at least a portion of the head is polyaxially movable with respect to the shaft (para.0070).  However, Garamszegi fails to disclose wherein at least a portion of the thread is serrated, the serrated portion including peaks and troughs, and extends along about 35 percent of a length of the thread. Kumar discloses a threaded implant (100) with a threaded shaft (anchoring portion 110), wherein at least a portion of the thread is serrated (V-notches/serrations 132).  Kumar further discloses wherein the serrated portion includes peaks and troughs (see para.0144 and Figures 4C-4D), and extends along about 35 percent of a length of the thread (see Figure 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Garamszegi’s pedicle screw to have serrations about the threads, since providing serrations reduces sliding friction during implant insertion, increases static friction post-insertion, increases the ratio of static to sliding friction, increases surface area, increases mechanical bone engagement, improves primary stability and/or improves the osseointegrative properties of the implant (para.0132 of Kumar).
	Regarding claim 2, Garamszegi fails to disclose wherein an angle between a sidewall of the thread and a longitudinal axis of the shaft varies along a length of the shaft. However, Kumar discloses wherein an angle between a sidewall of the thread and a longitudinal axis of the shaft varies along a length of the shaft (para.0133). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw so that an angle between a sidewall of the thread and a longitudinal axis of the shaft varies along a length of the shaft, as taught by Kumar, so as to reduce friction and associated cutting forces (para.0133 of Kumar).
	Regarding claim 3, Garamszegi fails to disclose wherein the serrated portion of the thread includes serrations having respective thicknesses measured parallel to a longitudinal axis of the shaft, successive thicknesses increasing in magnitude along a portion of a length of the thread toward the distal tip. However, Kumar discloses wherein the serrated portion of the thread includes serrations having respective thicknesses measured parallel to a longitudinal axis of the shaft, successive thicknesses increasing in magnitude along a portion of a length of the thread toward the distal tip (para.0144). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw so that the serrated portion of the thread includes serrations having respective thicknesses measured parallel to a longitudinal axis of the shaft, successive thicknesses increasing in magnitude along a portion of a length of the thread toward the distal tip, as taught by Kumar, so as to reduce friction and associated cutting forces (para.0144 of Kumar).
	Regarding claim 5, Garamszegi fails to disclose wherein the shaft is cannulated.  However, Kumar discloses wherein the shaft is cannulated (see the embodiments of 9A-9D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw so that the shaft is cannulated, as taught by Kumar, so as to allow the insertion of guide tools (see Figures 9A-9D of Kumar).
	Regarding claim 6, Garamszegi further discloses wherein the shaft is tapered, and the tapered shaft is defined by an angle of between 16 and 20 degrees measured between the longitudinal axis of the shaft and an axis intersecting outer surfaces of the thread at two or more revolutions thereof (see taper of tip 230 in Figure 8).
	Regarding claims 7 and 8, Garamszegi fails to disclose wherein the serrated portion of the thread includes serrations having respective widths measured perpendicular to a longitudinal axis of the shaft, successive widths decreasing or increasing in magnitude along a portion of a length of the thread toward the distal tip. However, Kumar discloses wherein the serrated portion of the thread includes serrations having respective widths measured perpendicular to a longitudinal axis of the shaft, successive widths decreasing or increasing in magnitude along a portion of a length of the thread toward the distal tip (para.0144).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw so that the serrated portion of the thread includes serrations having respective widths measured perpendicular to a longitudinal axis of the shaft, successive widths decreasing or increasing in magnitude along a portion of a length of the thread toward the distal tip, as taught by Kumar so as to reduce friction and associated cutting forces (para.0144 of Kumar).
	Regarding claim 9, Garamszegi fails to disclose wherein sidewalls of the thread that face one another form an angle therebetween of about 55 to 65 degrees. However, Kumar discloses wherein sidewalls of the thread that face one another form an angle therebetween of about 55 to 65 degrees (para.0173). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw so that the sidewalls of the thread that face one another form an angle therebetween of about 55 to 65 degrees, as taught by Kumar, so as to reduce friction and associated cutting forces (see para.0173 of Kumar).
	Regarding claim 10, Garamszegi discloses wherein the head is monoaxially attached to the shaft (fixation element 105 is pressed downward into the seat 530 of the coupling element 110 with a force sufficient to lock the positioned of the head assembly relative to the coupling element 110, see para.0077).
	Regarding claim 12, Garamszegi fails to disclose wherein each peak is disposed at a radial distance from the longitudinal axis of the shaft that is greater than a radial distance from the longitudinal axis of the shaft to an adjacent trough, each peak having a thickness measured parallel to the longitudinal axis of the shaft that is less than a thickness measured parallel to the longitudinal axis of the shaft of an adjacent trough. However, Kumar discloses wherein each peak is disposed at a radial distance from the longitudinal axis of the shaft that is greater than a radial distance from the longitudinal axis of the shaft to an adjacent trough, each peak having a thickness measured parallel to the longitudinal axis of the shaft that is less than a thickness measured parallel to the longitudinal axis of the shaft of an adjacent trough (see para.0144, see also Figures 4A, 4C and 4D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw such that each peak is disposed at a radial distance from the longitudinal axis of the shaft that is greater than a radial distance from the longitudinal axis of the shaft to an adjacent trough, each peak having a thickness measured parallel to the longitudinal axis of the shaft that is less than a thickness measured parallel to the longitudinal axis of the shaft of an adjacent trough, as taught by Kumar, so as to reduce friction and associated cutting forces (para.0144 of Kumar).
	Regarding claim 13, Garamszegi fails to disclose wherein the peaks include a first type of peak defined by a linear edge at an abutment between surfaces connecting the peak with adjacent troughs and a second type of peak different from the first type of peak and defined by a planar surface at an abutment between surfaces connecting the peak with adjacent troughs. However, Kumar discloses wherein the peaks include a first type of peak defined by a linear edge at an abutment between surfaces connecting the peak with adjacent troughs and a second type of peak different from the first type of peak and defined by a planar surface at an abutment between surfaces connecting the peak with adjacent troughs (see para.0144, see also Figure 4C). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw such that the peaks include a first type of peak defined by a linear edge at an abutment between surfaces connecting the peak with adjacent troughs and a second type of peak different from the first type of peak and defined by a planar surface at an abutment between surfaces connecting the peak with adjacent troughs, as taught by Kumar, so as to reduce friction and associated cutting forces (para.0144 of Kumar).
	Regarding claim 14, Garamszegi fails to disclose wherein successive peaks along the serrated portion alternate between the first type of peak and the second type of peak.  However, Kumar discloses wherein successive peaks along the serrated portion alternate between the first type of peak and the second type of peak (para.0144). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw to have successive peaks along the serrated portion alternate between the first type of peak and the second type of peak, as taught by Kumar, so as to reduce friction and associated cutting forces (para.0144 of Kumar).
	Regarding claim 15, Garamszegi fails to disclose wherein the first type of peak varies in height along a length of the serrated portion and includes a first short peak with a first radius measured from the longitudinal axis of the shaft adjacent to a first tall peak with a second radius, which in turn is adjacent to a second short peak with a third radius, adjacent to a second tall peak with a fourth radius, the first and third radii being similar and both lesser in dimension than the second and fourth radii. However, Kumar discloses wherein the first type of peak varies in height along a length of the serrated portion and includes a first short peak with a first radius measured from the longitudinal axis of the shaft adjacent to a first tall peak with a second radius, which in turn is adjacent to a second short peak with a third radius, adjacent to a second tall peak with a fourth radius, the first and third radii being similar and both lesser in dimension than the second and fourth radii (shape of the truncated V-notches may be varied gradually and/or discretely, see para.0144). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw such that the first type of peak varies in height along a length of the serrated portion and includes a first short peak with a first radius measured from the longitudinal axis of the shaft adjacent to a first tall peak with a second radius, which in turn is adjacent to a second short peak with a third radius, adjacent to a second tall peak with a fourth radius, the first and third radii being similar and both lesser in dimension than the second and fourth radii, as taught by Kumar, so as to reduce friction and associated cutting forces (para.0144 of Kumar).
	Regarding claim 16, Garamszegi fails to disclose wherein the serrated portion includes a progressively increasing pitch from the tip toward the head. However, Kumar further discloses wherein the serrated portion includes a progressively increasing pitch from the tip toward the head (para.0130-0131). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw such that the serrated portion includes a progressively increasing pitch from the tip toward the head, as taught by Kumar, so as to reduce sliding friction during implant insertion, increase static friction post insertion, increase the ratio of static to sliding friction, increase surface area, increase mechanical bone engagement, improve primary stability and/or improve the osseointegrative properties of the implant (para.0132 of Kumar).
	Regarding claim 17, Garamszegi fails to disclose wherein the peaks extend along helical curves winding around the shaft in a direction opposite to a helical curve along which the thread extends. However, Kumar further discloses wherein the peaks extend along helical curves winding around the shaft in a direction opposite to a helical curve along which the thread extends (para.0144, see also Figures 4A, 4C, and 4D). It would have been obvious to one having 
skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw such that the peaks extend along helical curves winding around the shaft in a direction opposite to a helical curve along which the thread extends, as taught by Kumar, so as to reduce friction and associated cutting forces (para.0144 of Kumar).
	Regarding claim 18, Garamszegi fails to disclose wherein the peaks extend along axes that are parallel to or aligned with a longitudinal axis of the shaft. However, Kumar further discloses wherein the peaks extend along axes that are parallel to or aligned with a longitudinal axis of the shaft (Figure 4D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Garamszegi’s pedicle screw such that the peaks extend along axes that are parallel to or aligned with a longitudinal axis of the shaft, as taught by Kumar, so as to reduce friction and associated cutting forces (para.0144 of Kumar).
	Regarding claim 20, Garamszegi discloses wherein the thread has a tapered portion that defines a tapered angle of between 20 to 30 degrees measured between the longitudinal axis of the shaft and an axis intersecting the distal tip and an outer surface of the thread at a proximal end of the tapered portion of the thread (see taper of tip 230 in Figure 8).

Response to Arguments
	Applicant's arguments filed 04/22/2020 have been fully considered but they are not persuasive.
	Firstly, regarding independent claims 1, 11 and 19, the Applicant submits that neither Kumar or Garamszegi teach or suggests a pedicle screw with a serrated portion of its thread.  Applicant further asserts that one of ordinary skill in the art would not have been motivated to combine the teachings of Kumar to the standard pedicle screw of Garamszegi to arrive at the claimed invention. It is respectfully disagreed.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Garamszegi’s pedicle screw, particularly fixation element 105 which may be coupled to a spinal vertebra (para.0026 of Garamszegi) to have serrations about the threads. Providing serrations about the threads reduces sliding friction during implant insertion, increases static friction post-insertion, increases the ratio of static to sliding friction, increases surface area, increases mechanical bone engagement, improves primary stability and/or improves the osseointegrative properties of the implant (para.0132 of Kumar). Although Kumar’s serrations apply to a dental implant, the serrations would provide the same advantages listed above for spinal applications since the serrations engage bone.
Secondly, the Applicant further submits that secondary considerations, including commercial success, weigh in favor of finding that the prior art does not establish obviousness under 35 U.S.C. 103.  Included with the Applicants response, is a declaration of commercial success in support of patentability executed by Jim Ham, a director of the Business Unit for Stryker Spine.  The declaration under 37 CFR 1.132 filed on 04/22/2020 is insufficient to overcome the rejection under 35 U.S.C. 103(a) of claims 1-20 as being unpatentable over Garamszegi  in view of Kumar as set forth in the last Office action for at least the following reasons: the declaration lacks technical validity.  Arguments of counsel cannot take the place of evidence in the record.  See: In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  The declaration should include at least: Sales results which should include evidence of market share such as: total sales for competing products in the market, total sales for products embodying the invention, pricing of the various products.  Gross sales figures by themselves are not enough.
Furthermore, in view of the foregoing, when all of the evidence that has been provided is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
For the reasons discussed above, claims 1-20 continue to stand rejected under 35 U.S.C. 103 as being unpatentable over Garamszegi (U.S. Publication No. 2008/0269809 Al) in view of Kumar (U.S. Publication No. 2016/0015483 Al).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773